                                   "IP
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X
UNITED STATES OF AMERICA
                                                                       MEMORANDUM & ORDER
               -against-
                                                                        18-CR-204-3(NGiG)(VMS)
CLARE BRONFMAN,

                              Defendant.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       Defendant Clare Brortfinan moves to suppress documents that were seized from a rented

storage unit, arguing that the Government committed three Fourth Amendment violations in

acquiring and reviewing these documents and that, at a minimum,the court should hold an

evidentiary hearing. (Bronfrnan 2d Mot. to Suppress("Mot.")(Dkt. 352);^Bronfinan Reply

(Dkt. 424)at 7(listing the three alleged violations).) For the following reasons,the court will

hold an evidentiary hearing before deciding Bronfinan's motion.

I.     BACKGROUND

       Bronfinan is the sole owner of Wisdom Systems, LLC, which offers bookkeeping and

other services to individuals and companies. (Bronfinan Mem.in Supp. of2d Mot. to Suppress

("Mem.")(Dkt. 353)at 2-3; Decl. of Clare Bronfinan("Bronfman Deck")(Dkt. 354)^ 2.)

Among its clients are Bronfinan, multiple companies that she owns(such as the Ethical Science

Foundation ("ESF")), and several other individuals and companies whose documents were kept

in Wisdom Systems's care. (Bronfinan Decl.^ 2.) For a while. Wisdom Systems stored its older

records and client files in Bronfinan's home, along with some ofBronfman's personal papers

such as letters and joumals. (Id.f 3.) These business and personal records were stored in file
 cabinets and folders, cardboard and plastic boxes, and digital media such as compact discs. (Id

 13.)

          In late 2015, Bronfman hired Adrienne Stiles, who was then "involved with" Nxivm,to

 move these business and personal materials to a storage unit. (Id ^ 4.) Stiles was instructed to

 rent the storage unit for Wisdom Systems, but she in fact rented the unit in her own name,

 purportedly because the storage facility required her to use her own name rather than a

 businesses name. (Id ^ 5.) Wisdom Systems paid the rental fees for the storage unit until April

 2018,^ and Bronfinan expected its contents to remain private. (Id               5-6.) Approximately six

 months after moving Bronfman's materials to the storage unit. Stiles left Nxivm. (Jd ^ 7.)

          In early 2018,ESF received a subpoena from the New York Department of Health. (Id

^ 8.) An attorney named Dennis Burke represented ESF in connection with the subpoena. (Id)

 To respond to the subpoena on ESF's behalf, he sought to locate the business records held by

 Wisdom Systems. (Decl. ofDennis Burke("Burke Deck")(Dkt. 355)H 3.) In early April 2018,

 he tried to gain access to the storage unit, but the storage facility did not allow him to because the

 unit was rented in Stiles's name. (Id 14; Gov't Opp'n to 2d Mot. to Suppress("Opp'n") at 1.)

 It is the Government's understanding that the facility's Chief Compliance Officer offered Burke

 an opportunity to seek a court order regarding the contents ofthe unit, but he never did. (Opp'n

 at 1.)

          Next, Burke tried to contact Stiles and learned that she was represented by an attorney,

 Neil Glazer, who told him that Stiles would not give the storage-unit documents to Bronfinan

 because the government had subpoenaed them. (Burke Decl.^ 5.) Glazer told Burke that, since


'The Govemment believes that Stiles or her counsel have paid the storage unit's fees since April 2018. (Opp'n at
  2.)
the start of April 2018, he had been unsuccessfully trying to access the storage unit in order to

turn over documents pursuant to a "general investigative demand" from the Government. (Id.

17;2d April 23,2018 Email(Dkt. 355-5).) Then, on April 11, the grand jury issued Stiles a

subpoena directing her to produce "[a]ny and all records related to Keith Raniere, Nxivm or any

Nxivm-related entities, including any records located in" the storage unit. (Apr. 11, 2018

Subpoena(Dkt. 355-8).)

       Burke and Glazer discussed the documents over the next two weeks, as the storage

facility was not granting access to either ofthem. (Mem. at 5; Burke Decl.      6-9.) On April 16,

Glazer told Burke that, once he gained access to the storage unit, his "plan was to photograph the

entire unit from every angle,""tak[e] custody" ofthe documents,"index all containers, and then

review the documents." (Apr. 16,2018 Email(Dkt. 355-1).) Glazer also wrote that he was

"meeting all day at the EDNY with the AUSAs and lead FBI case agents," and that "[t]hey trust

me enough to handle this, but ifI cannot get it done they will obtain a warrant..." (Id.) Burke

repeatedly objected to Glazer and Stiles's involvement with the storage unit and planned

compliance with the subpoena. (Burke
                                  |  Decl. 8.)

       On April 23, Glazer told Burke that he had gained access to the unit. (Apr. 23,2018

Email(Dkt. 355-4).) Later that day. Burke objected to Glazer's accessing the unit, insisting that

Glazer and Stiles had no authority to access or review the materials and could not lawfiilly

comply with the subpoena. (Burke Decl.^ 10; Apr. 23-24, 2018 Email(Dkt. 355-7).) The next

day, he emailed the Government asking that it withdraw the subpoena and explaining that the

storage-unit documents were(1)owned by ESF and Bronfman,(2)contained personal and

privileged information, and(3)were not lawfully within Stiles or Glazer's possession. (Apr. 24,
2018 Letter (Dkt. 355-9).) Burke alerted the Government that Glazer intended "to 'index all

containers, and then review the documents' before producing them to [the Government]." (Id)

        On May 24,2018,the Government notified Glazer that it had withdrawn its subpoena.

(Opp'n at 2.) The Government's understanding is that, as ofthe time the subpoena was

withdrawn, the storage unit had not been accessed by anyone since the dispute over the unit

began. (Id.) Nearly three months later, Glazer told the Government that he possessed boxes

from the storage unit and provided an index ofthose boxes and the labels ofthe files vvdthin the

boxes. (Id)

        On September 13,2018, Glazer emailed Burke, explaining that his firm had removed all

boxes from the storage unit except ones containing Bronfinan and her sister's personal effects.

(Sept. 13, 2018 Letter(Dkt. 355-10) at 1.) Per Glazer, his firm did not plan to review any ofthe

materials but had "prepared an index of box and file labels and descriptions of contents of

several boxes containing items other than documents," which he provided to Burke. (Id.) Glazer

offered to copy the underlying documents for Burke at Bronfman's expense. (Id at 2.) On

September 21, 2018,^ the grand jury issued a new subpoena to Adrienne Stiles for certain boxes

listed in the index. (Sept. 21,2018 Subpoena(undocketed);^Opp'n at 2.) The Government

received a full set ofthe subpoenaed documents in early January 2019 and began its privilege

review; shortly thereafter, the Government's privilege team produced the materials to Bronfrnan.

(Mem.at 5; Opp'n at 2;^Gov't Feb. 7,2019 Letter(Dkt. 346)(setting forth the Government's

privilege-review process).)




^ The Government's memorandum states that the subpoena was issued on September 13(Opp'n at 2), but the
  subpoena appears to indicate that it was issued on September 21. (Sept. 21,2018 Subpoena(undocketed).)
                                                          4
       On February 7, after reviewing the documents and determining that they came from the

storage unit, Bronfinan told the privilege team not to provide the documents to the Government's

trial team. (Mem. at 6.) On February 18, Bronfinan filed the instant motion. (Mot.)

II.    DISCUSSION

       As a threshold issue, the Government argues that Bronfinan had no Fourth Amendment

interest in the storage unit or in the business or personal documents therein for three reasons:(1)

the storage unit was leased in Adrienne Stiles's name;(2)Bronfinan has no interest in Wisdom

Systems's records; and(3)Bronfinan tumed over her personal materials to Wisdom Systems's or

Stiles's custody by moving them to the storage unit. (Opp'n at 5.)

       A.      Whether Bronfman Has a Fourth Amendment Interest

       It is Bronfinan's burden to establish a Fourth Amendment interest, but the court must

credit the facts she asserts and cannot deny her motion to suppress unless her allegations, seen in

the light most favorable to her, are legally insufficient to sustain her burden. United States v.

Uflmiltmn. 538 F.3d 162,168(2d Cir. 2008). Ifthe asserted facts, or the inferences to be drawn

from them, are contested, the court must hold a hearing to determine the contested issues. Id.

(citing United States v. Pena,961 F.2d 333, 339(2d Cir. 1992). Once Bronfman establishes a

basis for her motion, it is the Government's burden "to prove, by a preponderance ofthe

evidence, the legality ofthe actions of its officers." United States v. Wvche,307 F. Supp. 2d

453,457(E.D.N.Y. 2004)(citations omitted).

        As an initial matter, it is possible for Bronfman to have separate Fourth Amendment

interests in the storage unit and in the containers of documents therein. See, e.g.. United States

V. Bonfiglio. 713 F.2d 932,937(2d Cir. 1983)("[W]hen items have been lawfully seized, a

separate warrant is required to conduct a search thereofifthe individual has a high expectation of
                                                     5
privacy in the item seized."). Courts agree that individuals have a reasonable expectation of

privacy in their storage units. ^United States v. Karo. 468 U.S. 705,720 n.6(1984)("[S]urely

[the defendants] had a reasonable expectation ofprivacy in their own storage locker."); United

States V. Johns. 851 F.2d 1131,1136(9th Cir. 1988)(holding that a defendant"had a reasonable

expectation ofprivacy in [a storage] unit" because he had "joint control and supervision of it");

United States v. Eldridge. No.09CR329A,2012 WL 2131890, at *3-5(W.D.N.Y. June 12,

2012)(collecting cases regarding storage units and holding that a defendant had a reasonable

expectation of privacy in property stored at his girlfriend's home); see also Hamilton- 538 F.3d at

169("Privacy interests have been found with respect to business premises and storage lockers.").

Courts also agree that persons have a reasonable expectation of privacy in documents stored in

closed, opaque containers, even ifthose containers are in a location that might not otherwise be

private. See United States v. Ross.456 U.S. 798, 822-23(1982)("[T]he Fourth Amendment

provides protection to the owner ofevery container that conceals its contents from plain view.");

United States v. KnolL 16 F.3d 1313, 1320-21 (2d Cir. 1994)(stating that a defendant had a

reasonable expectation of privacy in "opaque file folders [that] were closed or were in closed

boxes, and did not reveal their contents" even after the folders were stolen from his office).

       Ifthese were Bronfrnan's personal documents and in her personal storage unit, she would

unquestionably have a Fourth Amendment interest in both the documents and the storage unit.

The issue before the court is complicated by the roles of Stiles and Wisdom Systems, a

bookkeeping company that Bronfrnan solely owns. With respect to Bronfrnan's personal

documents, these compHcations do not change the result. With respect to the storage unit itself

and Wisdom Systems's documents therein, a suppression hearing will help the court decide

whether Bronfrnan has established a personal and reasonable expectation of privacy.
                                                    6
        Unlike the Government(Opp'n at 2-3, 5), the court does not find it significant that Stiles

moved the documents to the storage unit and leased the storage unit in her own name, which

prevented Bronfinan and her lawyer firom accessing it. (See Burke Deck ^ 4.) When one person

asks another to transport and store containers, she retains her Fourth Amendment interest in

those materials. S^ United States v. Jacobsen 466 U.S. 109,114(1984)(stating that a

"wrapped parcel... delivered to [a] private fi:eight carrier...[i]s unquestionably an 'effect'

within the meaning ofthe Fourth Amendment"); see also Carpenter v. United States. 138 S. Ct.

2206,2228(2018)(suggesting that a person retains privacy expectations in personal records that

she turns over to "bailees or custodians [that have] a duty to hold the records for the [person's]

use); id, at 2268(Gorsuch, J., dissenting)(stating that, under the traditional property-based

understanding ofthe Fourth Amendment,"[e]ntrusting your stuffto others is a bailment....[A]

bailee normally owes a legal duty to keep the item safe ..."). According to Bronfinan,"Stiles

was instructed to rent the storage unit for Wisdom Systems," and Wisdom Systems paid the

rental fees until April 2018, when the dispute over the documents arose. (Bronfinan Deck ^ 5.)

Stiles's counsel said that she rented the unit in her own name only because the storage facility

required her to list the name of a person, not a business. (Neil Glazer Apr. 18,2018 Email(Dkt.

395-2).) This conduct by both women makes clear that, at the time, neither thought Bronfinan

relinquished her ownership ofthe documents to Stiles. The exchange was a bailment.

       It is not clear whether Bronfinan knew that Stiles used her own name to lease the unit

(see id.(in which Glazer wrote that Stiles "made it known at the time" that she had put her name

on the rental agreement)), but that does not matter. Persons may have expectations of privacy in

areas that they use but do not legally own. S^ Hamilton. 538 F.3d at 169(collecting cases and

stating that "[t]here is no authority for the proposition that one need live in the premises, or
                                                      7
exercise control over them,in order to enjoy a privacy interest in those premises"); Johns, 851

F.2d at 1135-36 (stating that a defendant"had a reasonable expectation of privacy in [a storage]

unit," even though "his name was not on the rental agreement for the storage unit," because he

"was the co-owner" ofits contents and "the payor of a portion ofthe rental payments," which

indicated a "formalized ongoing agreement" between him and the person whose name was on the

rental agreement). Ifa person can have a privacy interest in a home in which she is an overnight

guest, SQQ Minnesota v. Olson.495 U.S. 91,99(1990), an office computer owned by her

employer,^Leventhal v. Knanek.266 F.3d 64, 73(2d Cir. 2001), and a car that was rented in

someone else's name,see Bvrd v. United States. 138 S. Ct. 1518, 1524(2018), surely she can

have a privacy interest in a storage unit she hired someone else to lease on her behalf, regardless

of whose name is on the rental agreement. See generallv Hamilton. 538 F.3d at 167-68

(outlining the "wide array of circumstances" in which courts have found protected privacy

interests).

        Trickier issues are that Stiles leased the unit on behalf of Wisdom Systems, not Bronfman

in her personal capacity, and that the storage unit included both Wisdom Systems's business

records and Bronfinan's personal documents. (Bronfman Decl.         3, 5.) The Government

correctly points out that a corporation and the individual who created it are different "persons"

for Fourth Amendment purposes. (Opp'n at 3.) Per the Government, it follows that Bronfinan

surrendered any interest in her documents the moment she placed them under Wisdom Systems's

control. (Id at 5.)

        Not so. At a minimum,she retained her Fourth Amendment interest in her personal

documents. They did not cease to be her property because she entrusted them to Wisdom

Systems, a bookkeeping company,in the same way that persons can retain interests in personal
                                                     8
property stored in their employer's premises or in other people's homes.                   Hamilton. 538 F.Sd

at 168-69(collecting cases): cf. Carpenter. 138 S. Ct. at 2228(suggesting that defendants may

retain expectations ofprivacy when businesses are "bailees or custodians of[defendants'

personal] records, with a duty to hold the records for the defendants' use"). For example,the

Second Circuit has found that a public employee had an expectation of privacy in his office

computer because his employer did not have "a general practice ofroutinely conducting searches

of office computers" and had not given him "notice that he should have no expectation of

privacy in the contents of his office computer." Leventhal. 266 F.3d at 74. The Supreme Court

has found that a doctor had a reasonable expectation of privacy in his desk and file cabinets

because they were assigned exclusively to him, he did not share them with anyone, and over the

course of 17 years other employees had never accessed them. O'Connor v. Ortega. 480 U.S.

709,717-18 (1987). Similarly, Bronfman had an expectation of privacy in her personal

documents because she did not have notice that anyone would search the contents of containers

in a locked storage unit.^

        More difficult is the question of whether, as the sole owner of Wisdom Systems,

Bronfinan has a Fourth Amendment interest in its storage unit or its business materials, some of

which were entrusted to Wisdom Systems by other individuals and companies. CSee Bronfman

Deck      2-3.) Shareholders of a corporation cannot "vicariously assert the corporation's Fourth

Amendment rights." United States v. Triumph Capital Group. Inc.. 211 F.R.D. 31,54(D. Conn.

2002)(citing, inter alia. Lagow v. United States. 159 F.2d 245,246(2d Cir. 1946)). To



^ Additionally, Bronfinan had an expectation of privacy in her personal documents before Stiles moved them to the
  storage unit because they were in her home. (Bronfinan Decl. 3-4.) Based on the record, there was no point at
  which Bronfinan lost her expectation of privacy in these personal documents.
challenge a search of corporate premises or records, they must establish a personal and

reasonable expectation of privacy in the place or item searched. United States v. Chuang. 897

F.2d 646,649(2d Cir. 1990); Triumph Capital, 211 F.R.D. at 54. "The question whether a

[person] has a reasonable expectation of privacy to challenge a search of business premises

focuses principally on whether he has made a sufficient showing of a possessory or proprietary

interest in the area searched." Chuang. 897 F.2d at 649. "The greater the degree of exclusivity

and control over a work area, and the more time a defendant spends there, the more likely

[Fourth Amendment]standing is to be found." United States v. Hamdan. 891 F. Supp. 88,94

(E.D.N.Y. 1995)(citations omitted).

         To resolve this question,the court needs more information about both Wisdom Systems

and the storage unit. Bronjftnan has not said whether Wisdom Systems had any employees or

contractors besides Stiles or whether these other individuals would have been trusted to access

the storage unit or Wisdom Systems's records more generally.^ Nor has she explained her
statement that she "expected the contents ofthe storage unit would remain private." (BronJhnan

Decl.^ 6.) Does "private" mean that nobody except Bronfinan would access them, or that other

individuals affiliated with Wisdom Systems would access them as well? To establish a personal

and reasonable expectation ofprivacy in the storage unit and the business documents therein,

Bronfinan must show that she personallv exercised "exclusivity and control over" them. See

HamHan , 891 F. Supp. at 94: see also Carpenter, 138 S. Ct. at 2226-28 ("[individuals lack any


^ The documents filed in support ofBronfinan's motion contain suggestions that other individuals may have been
  involved with the storage unit. For example, Bronfinan's declaration says that Stiles "was instructed to rent the
  storage unit for Wisdom Systems"; it does not say who gave this instruction. (Bronfinan Decl. Tf 5.) One of
  Glazer's emails that Bronfinan submitted in support of her motion indicates that "[s]omeone" called Stiles in
  October 2016 regarding a bill for the storage unit. (Apr. 17-18, 2018 Email(Dkt. 355-2)at 2.) Burke's emails to
  Glazer repeatedly refer to the documents as Wisdom Systems's, not Bronfinan's. (See, e.g.. id. at 1.)

                                                             10
protected Fourth Amendment interests in records that are possessed, owned,and controlled only

by a third party," such as records that third-party businesses "collected, stored, and classified as

their own for any number of business and commercial purposes"). The court will hold a

suppression hearing to explore these issues.       Knoll. 16 F.3d at 1321,1324(remanding for a

suppression hearing). Bronfman may submit additional evidence at or before the hearing.

       B.      Whether the Government's Conduct Violated the Fourth Amendment

       Bronfman argues that the storage-unit documents should be suppressed because the

Government committed three First Amendment violations in acquiring and reviewing them.

(Mem. at 7-11; Reply at 7.)

               1.      Glazer's Search ofthe Storage Unit and Seizure of its Contents

       First, Bronfman contends that the Government violated the Fourth Amendment when

Glazer searched the storage unit and seized Bronfman's files at its request. (Mem. at 7-8.) Per .

Bronfinan, Glazer acted as a Government agent in doing so, making his search and seizure a

Fourth Amendment violation. (Id.) See United States v. Bennett. 709 F.2d 803, 805(2d Cir.

1983)("Although the surreptitious search of premises by a private party does not violate the

Fourth Amendment,if, in conducting the search, the searcher is acting as an instrument or agent

ofthe Government,there is a Fourth Amendment transgression."); United States v. DiTomasso.

81 F. Supp. 3d 304, 308(S.D.N.Y. 2015)("One way for a private party to act[] as an agent ofthe

Government is through legal compulsion. If a private party riiust perform a search—^ifshe can

face liability for not doing so— the search is controlled by the Fourth Amendment."(quotation

marks omitted)(emphasis in original)). The Government's response is that Glazer did not access

the storage unit before the Government withdrew its fust subpoena on May 24,2018, and the



                                                     II
Government did not issue its second subpoena until after Glazer had taken the documents to his

office and indexed them by file folder. (Opp'n at 2, 6.)

       There are two problems with the Government's argument. First, Glazer stated in an April

23,2018 email to Burke that he had access to the storage unit. (Apr. 23,2018 Email.) This was

more than a month before the Government withdrew its first subpoena. The storage unit may

have granted Glazer access because ofthe subpoena, and he (or others firom his office) may have

entered the storage unit while the subpoena was in place in preparation to comply with it, which

would make him a Government agent. Second, even if all of Glazer's searches and seizures took

place in between the first and second subpoenas, he may still have been acting as a Government

agent ifthe Government directed, encouraged, or tacitly approved his conduct. United States v.

RW ProFl Leasing Servs. Corp.. 384 F. Supp. 2d 566,570(E.D.N.Y. 2005)(citing KnolL 16

F.3d at 1320), or if Glazer acted "with an intent to assist law enforcement," DiTomasso. 81 F.

Supp. 3d at 309. Glazer told Burke that, even before the first subpoena, he had a "preexisting

obligation" to access the storage unit in response to "a general investigative demand"from the

Government and had been talking to the Government for months. (2d Apr. 23,2018 Email.)

This suggests that the Government may have directed, encouraged, or tacitly approved of his

search ofthe storage unit and his seizure of its contents. A hearing will help the court probe

these issues. S^ RW Prof1 Leasing Servs.. 317 F. Supp. 2d at 173 (ordering a suppression

hearing "to determine whether there was Government involvement in [a private party's] seizure

ofthe documents").

               2.      Glazer's Search ofthe Storage-Unit Documents

       Second, Bronfinan asserts that Glazer's limited "indexing" review was the warrantless

search of a Government agent and violated the Fourth Amendment. (Mem.at 9-10.) The
                                                    12
Government responds that Glazer's review took place in between the withdrawal ofthe first

subpoena and the issuance ofthe second. (Opp'n at 6-7.) But as discussed above, Glazer's

emails to Burke suggest that he was in regular communication with the Government. Thus,the

Government may have directed, encouraged, or "tacitly approve[d]" Glazer's conduct, see RW

Prof1 Leasing Servs.. 384 F. Supp. 2d at 570 (citing Knoll. 16 F.3d at 1320), or Glazer may have

conducted his review "with an intent to assist law enforcement," DiTomasso. 81 F. Supp. 3d at

309. Again, a suppression hearing will help the court determine whether Glazer acted as a

Government agent.

               3.      The Government's Search ofthe Storage-Unit Documents

        Third, Bronfman maintains that the Government violated the Fourth Amendment if it

reviewed the storage-unit documents to a greater extent than Stiles or Glazer did. (Mem. at 8-9.)

A September 2018 letter from Glazer indicates that, after seizing the storage-unit documents, his

firm did not review them but instead "prepared an index of box and file labels and descriptions

of contents ofseveral boxes containing items other than documents that they noticed in the

course of preparing the index." (Sept. 13,2018 Letter.) According to Bronfrnan,the

Government's warrantless review ofthe documents would thus exceed the scope of Glazer's

search, infringing on Bronfinan's reasonable expectation of privacy in the documents' contents.

(Mem. at 9.) As Bronfrnan says(id at 8), when a private party takes an individual's files and

gives them to the Government without reviewing them,the Government typically needs a

warrant to review the files. S^ United States v. Cacace. 796 F.3d 176, 190(2d Cir. 2015)

(citing Knoll. 16 F.3d at 13191: see also Walter v. United States. 447 U.S. 649,656(1980)

(plurahty opinion)(stating that a "limited private search" does not "justif[y] an unlimited official

search").

                                                     13
         The Government's only response is that"any expectation of privacy was []reduced once

the [G]ovemment received the detailed index ofthe file folders" from Glazer. (Opp'n at 6.) The

Government cites a case in which the Second Circuit found the Government could play a

lawfully seized cassette tape ofa recorded conversation because the tape's label, which stated

"Tap on Ben Bon Hoft,""had the practical effect ofputting the contents ofthe tape in plain view

and therefore reducing the expectation of privacy." Bonfiglio, 713 F.2d at 937. Here,the court

does not know what was stated on the containers' labels or in Glazer's index, nor does it know

the contents ofthe documents.^ So, without more evidence from the Government,the court

cannot assess whether Glazer's limited review eliminated Bronfinan's expectation ofprivacy in

the storage-unit documents. The Government may submit this evidence at or before the

suppression hearing.

                                                *        *        *




         In sum, Bronfinan has shown that she had a Fourth Amendment interest in her personal

documents that were in the storage-unit. More evidence is required to determine whether she

also had a Fourth Amendment interest in the storage unit itself and in Wisdom Systems's

business documents therein, and whether the searches and seizures ofthe storage unit, personal

documents, and business documents violated the Fourth Amendment. As Bronfinan has

established a basis for her motion to suppress with respect to her personal documents(and may

yet do so with respect to the storage unit and business documents), it is the Government's burden




^ The rider to the September 21,2018 subpoena that was issued to Sthes appears to list descriptions of boxes,taken
  from Glazer's index. (Sept. 21,2018 Subpoena.) Most ofthe descriptions communicate little about the boxes'
  contents. For example,some ofthem indicate only the number ofa particular box and that it had no label. (Id.)
                                                             14
"to prove, by a preponderance ofthe evidence,the legality ofthe actions ofits officers" at the

anticipated suppression hearing. Wvche. 307 F. Supp. 2d at 457(citations omitted),

in.    CONCLUSION

       Bronfinan and the Government are DIRECTED to contact the court's Deputy to schedule

an evidentiary hearing regarding Bronfman's second motion to suppress(Dkt. 352)as soon as

practicable in light ofthe upcoming trial date.



       SO ORDERED.


                                                                    s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                          MCHOLAS G. GARAL^
       Marcho^r,2019                                               ynited States District Judge




                                                   15
